Order, Supreme Court, New York County (Karla Moskowitz, J.), entered July 22, 1992, which to the extent appealed from, denied plaintiffs’ motion to amend their complaint, and order, same court and Justice, entered November 16, 1992, which denied plaintiffs’ motion to renew, unanimously affirmed, without costs.
Plaintiffs’ motion to amend the complaint was properly denied for failure to allege facts legally sufficient to establish a prima facie cause of action (Joel v Weber, 166 AD2d 130, 138). The motion to renew was properly denied for failure to explain why the materials submitted thereon were not adduced on the original motion although admittedly then available to plaintiffs (Ganvey Merchandising Corp. v Church Warren Realty Corp., 176 AD2d 476). Concur — Murphy, P. J., Ellerin, Wallach and Asch, JJ.